TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00372-CR


                              William Barrie Bowlin, Appellant

                                                v.

                                 The State of Texas, Appellee


                 FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
      NO. CR-17-0993-A, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               William Barrie Bowlin was charged with the felony offense of driving while

intoxicated with two prior convictions for the same offense. See Tex. Penal Code §§ 49.04, .09.

The indictment contained enhancement paragraphs alleging that Bowlin had previously been

convicted sequentially of two felony offenses. See id. § 12.42. At the end of the guilt-innocence

phase, the jury found Bowlin guilty of the charged offense. During the punishment phase,

the trial court found the enhancement allegations to be true and sentenced Bowlin to thirty

years’ imprisonment. See id. In four issues on appeal, Bowlin challenges the sufficiency of the

evidence supporting his conviction and supporting the trial court’s finding of true for one of the

enhancement allegations and argues that the trial court erred by admitting testimony from the

State’s expert witness and admitting his medical records. We will affirm the trial court’s

judgment of conviction.
                                        BACKGROUND

               On November 30, 2016, while in Hays County, Texas, Bowlin was arrested for

driving while intoxicated. Shortly after his arrest, Bowlin was transported to an emergency

room to be treated for his heart condition. Bowlin was later indicted for felony driving while

intoxicated with two prior convictions for the same offense from 2005 and 2009. The indictment

also contained two enhancement paragraphs alleging that Bowlin had previously been

sequentially convicted of the felony offenses of driving while intoxicated in 1983 and aggravated

assault in 2009. During trial, the State called the following witnesses: the investigating officer,

the hospital lab manager, the hospital laboratory technician who tested Bowlin’s blood samples,

the emergency physician who treated Bowlin, and a social worker for the hospital. In addition,

Bowlin’s hospital medical records and the investigating officer’s body-camera recording were

admitted into evidence. After the State finished its case, Bowlin called his friend Audrey

Sulpizio as a witness.

               In his testimony, the investigating officer explained that he was driving along a

loop that he patrols in Dripping Springs, Texas, when he noticed a disabled vehicle around 9:50

p.m. The officer recalled that the vehicle had not been there twenty to thirty minutes earlier

when he passed the same area. The vehicle, a sports car with two seats, was stuck on a curb

on a public road near Highway 290 with its engine running and its headlights on. A man later

identified as Bowlin was standing near the vehicle, and no one else was near or inside the car.

The officer approached Bowlin to speak with him and noticed the smell of alcohol on Bowlin’s

breath and red stains on Bowlin’s face and shirt.

               Bowlin told the officer that he was trying to turn his car around before he got

stuck, but Bowlin did not say that anyone else had been driving the car. Bowlin admitted to the


                                                2
officer that he had “a little bit” to drink that night and that his drinking might have contributed

to how his vehicle got stuck. Bowlin was confused about where he was, initially stating that he

was trying to reach a hotel but then repeatedly mentioning that he had just left and was trying to

get back to his father’s house in Midland, Texas. When asked where he currently lives, Bowlin

stated that he lives in Midland but later said that he lives in Austin, Texas. His driver’s license

listed an Austin address. Bowlin told the officer that he believed that they were both currently in

Odessa, Texas, and was surprised to learn that they were in Dripping Springs. Similarly, Bowlin

told the investigating officer that he was eighty years old even though his driver’s license

indicated that he was in his sixties. When the officer asked Bowlin to retrieve proof of insurance

from inside the car, Bowlin produced a document relating to an air conditioner.             In his

investigation, the officer learned that the car was registered to Bowlin and found a mostly empty

wine bottle with a red liquid in the bottom resembling the color of the stains on Bowlin’s face

and shirt. The officer noticed several items in the passenger seat that would have made it

difficult for anyone to sit there.

                The officer asked Bowlin if he would submit to field-sobriety testing, and Bowlin

stated that he would fail the tests but agreed to try. During the horizontal-gaze-nystagmus test,

the officer noticed four out of six possible indicators of intoxication, and the officer had to

repeatedly remind Bowlin to hold his head still during the test. During the walk-and-turn test,

Bowlin began walking before the officer finished the instructions. At that point, Bowlin asked

for a break and stated that he wanted to go to a hotel. Based on his observations, the officer

decided to place Bowlin under arrest for driving while intoxicated. When the officer attempted

to inquire whether Bowlin would be willing to provide a breath sample, Bowlin started wheezing

and stated that he needed to go to the hospital because of a heart condition. At that point, the


                                                3
officer called Emergency Medical Services (“EMS”), who responded to the scene, evaluated

Bowlin, and recommended that Bowlin be taken to the hospital. The officer released Bowlin for

medical treatment and then returned to his patrol duties. During his cross-examination, the

officer admitted that he did not see Bowlin driving that night, did not see Bowlin in the driver’s

seat other than when the officer directed him to get in the vehicle, did not find any witnesses, and

did not obtain any surveillance footage.

               The recording from the officer’s body camera is generally consistent with the

officer’s testimony. In addition, the recording shows various items on the passenger seat and in

the passenger-seat floorboard, including large storage containers. The recording documents that

the trunk was completely full and documents Bowlin telling the investigating officer and EMS

personnel that he was eighty years old and ninety-nine years old.

               Following the officer’s testimony, the lab manager for the hospital where Bowlin

was treated testified about a machine used by lab technicians for analyzing, among other things,

alcohol concentration. Next, the hospital lab technician testified that she tested Bowlin’s blood

samples using the machine. Additionally, the emergency room physician who treated Bowlin on

the night in question testified that during her treatment of Bowlin, she ordered that Bowlin’s

blood samples be tested for alcohol three times. The three tests performed at 11:12 p.m., 1:14

a.m., and 3:05 a.m. showed blood-alcohol concentrations of 294, 240, and 213 micrograms per

milliliter, respectively. Additionally, the physician related that concentrations between 150 and

350 are toxic for medical purposes, that the three results were all in the toxic range, and that

concentrations above 350 can result in a coma. However, the physician also cautioned against

using those types of medical test results for deciding if someone was legally intoxicated. The

hospital social worker testified that she talked with Bowlin a few hours after he arrived and that


                                                 4
he admitted to her that he had been drinking all day and that he drank “a fifth-and-a-half of

liquor . . . that night.”

                 When the State rested, Bowlin called his friend Sulpizio, who testified that she

went on a few dates with Bowlin in 2016, that he called her on the day in question because he

wanted to show her his new car, and that she got into his car while they were in Austin. Next,

Sulpizio related that she noticed that “there was something wrong” with Bowlin because he was

providing random answers to her questions and that she told him to pull over and let her drive the

car. Further, Sulpizio explained that she drove the car to Dripping Springs, that Bowlin started

arguing with her and told her to pull over, and that she drove the car onto the curb. Sulpizio

testified that she left the area because she was mad at Bowlin and that she hitchhiked home.

                 During her cross-examination, Sulpizio admitted that on the following day she

learned that Bowlin had been arrested for driving while intoxicated but testified that she did not

inform the police that she had been driving because she was still angry with Bowlin from their

fight the night before and was angry enough to let him take the fall for a crime that he did not

commit. Later, Sulpizio explained that she met up with Bowlin again in 2017 when she was no

longer angry with him and learned that he was either awaiting trial for driving while intoxicated

or being punished for the offense, but she testified that she still did not inform the police that

she drove the car because she thought the situation was being handled. When discussing her

ride in Bowlin’s car, Sulpizio stated that there was “not like a huge amount” of stuff inside the

car and that she did not have to hold anything in her lap while she was sitting in the passenger

seat before driving.

                 After considering the evidence presented at trial, the jury found Bowlin guilty

of felony driving while intoxicated. During the punishment hearing, Bowlin pleaded not true to


                                                 5
both enhancement allegations. After Bowlin entered his pleas, an investigator for the Hays

County district attorney’s office testified regarding efforts that he undertook to determine whether

Bowlin had been convicted of the offenses listed in the enhancement paragraphs, and a 1983

judgment for felony driving while intoxicated, a 2009 judgment for aggravated assault, and their

accompanying paperwork were admitted as exhibits. At the conclusion of the punishment hearing,

the trial court found the allegations true and sentenced Bowlin to thirty years’ imprisonment.

               Bowlin appeals the trial court’s judgment of conviction.


                                          DISCUSSION

               In four issues on appeal, Bowlin contends that the trial court erred by allowing the

lab manager to testify as an expert witness, that the trial court erred by admitting into evidence

his medical records from his treatment at the hospital, that the evidence presented regarding the

2009 enhancement allegation was insufficient to link him to the offense, and that the evidence is

insufficient to support his conviction. Because the sufficiency challenge to the evidence of his

conviction could result “in greater relief than his other issue[s],” we address that issue first. See

Medina v. State, 565 S.W.3d 868, 873 (Tex. App.—Houston [14th Dist.] 2018, pet. ref’d).


Sufficiency of the Evidence

               In his fourth issue, Bowlin contends that the evidence is insufficient to support his

conviction.1 As support for this argument, Bowlin notes that none of the State’s witnesses

testified that they observed him driving the car, that no surveillance footage was admitted into

       1
         In his brief, Bowlin challenges the legal and factual sufficiency of the evidence.
However, the Court of Criminal Appeals has held that the legal sufficiency standard set out in
Jackson v. Virginia, 443 U.S. 307, 319 (1979), is the only standard that a reviewing court should
apply when determining the sufficiency of the evidence supporting a conviction. Brooks v. State,
323 S.W.3d 893, 902 (Tex. Crim. App. 2010).


                                                 6
evidence showing him driving the car, and that the investigating officer found him outside of

the car. Additionally, Bowlin asserts that the only witness to the events in question, Sulpizio,

testified that she drove the car in Hays County on the night in question and caused the car to

get stuck on the curb before leaving the scene. Accordingly, Bowlin urges that the evidence is

insufficient to support his conviction and that this Court should reverse his conviction and render

a judgment of acquittal.

               Under the Penal Code, an individual commits the offense of driving while

intoxicated if he “is intoxicated while operating a motor vehicle in a public place.” See Tex.

Penal Code § 49.04. When presenting his arguments, Bowlin does not dispute that the evidence

established that he was intoxicated on the night in question or that he and the vehicle were in a

public place; instead, he argues that the evidence did not establish that he operated his vehicle

during the relevant time period. Although the Penal Code does not define the word “operate,”

the Court of Criminal Appeals has explained that, for sufficiency reviews, “a person ‘operates’ a

vehicle when ‘the totality of the circumstances [ ] demonstrate that the defendant took action to

affect the functioning of his vehicle in a manner that would enable the vehicle’s use.’” Kirsch v.

State, 357 S.W.3d 645, 650-51 (Tex. Crim. App. 2012) (quoting Denton v. State, 911 S.W.2d

388, 390 (Tex. Crim. App. 1995)); see Priego v. State, 457 S.W.3d 565, 569 (Tex. App.—

Texarkana 2015, pet. ref’d) (stating that term operating is interpreted broadly). Even though

“driving does involve operation” of a motor vehicle, “operation does not necessarily involve

driving.” Denton, 911 S.W.2d at 389.

               “Evidence is sufficient to support a criminal conviction if a rational jury could

find each essential element of the offense beyond a reasonable doubt.” Stahmann v. State,

602 S.W.3d 573, 577 (Tex. Crim. App. 2020) (citing Jackson v. Virginia, 443 U.S. 307, 319


                                                7
(1979)). In making this determination, “[w]e view the evidence in the light most favorable to

the verdict and consider all of the admitted evidence, regardless of whether it was properly

admitted.” Id. “The jury is the sole judge of credibility and weight to be attached to the

testimony of the witnesses.” Id. “Juries can draw reasonable inferences from the evidence so

long as each inference is supported by the evidence produced at trial,” id., and are “free to apply

common sense, knowledge, and experience gained in the ordinary affairs of life in drawing

reasonable inferences from the evidence,” Eustis v. State, 191 S.W.3d 879, 884 (Tex. App.—

Houston [14th Dist.] 2006, pet. ref’d). “When the record supports conflicting inferences, we

presume that the jury resolved the conflicts in favor of the verdict and defer to that

determination.” Merritt v. State, 368 S.W.3d 516, 525-26 (Tex. Crim. App. 2012).

               Appellate courts must “determine whether the necessary inferences are reasonable

based upon the combined and cumulative force of all the evidence when viewed in the light

most favorable to the verdict.” Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007).

Appellate courts must bear in mind that “direct and circumstantial evidence are treated equally”

and that “[c]ircumstantial evidence is as probative as direct evidence in establishing the guilt of

an actor” and “can be sufficient” on its own “to establish guilt.” Kiffe v. State, 361 S.W.3d 104,

108 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d). The evidence is legally insufficient if

“the record contains no evidence, or merely a ‘modicum’ of evidence, probative of an element of

the offense” or if “the evidence conclusively establishes a reasonable doubt.” Id. at 107 (quoting

Jackson, 443 U.S. at 320).

               First, Bowlin told the investigating officer that he had been driving that night

when he drove the car over the curb while trying to turn the car around. Those admissions were

recorded by the officer’s body camera. Cf. Foley v. State, 327 S.W.3d 907, 915 (Tex. App.—


                                                8
Corpus Christi-Edinburg 2010, pet. ref’d) (overruling sufficiency challenge where defendant

“admitted that he had been driving”); Yocom v. State, No. 02-03-00181-CR, 2004 WL 742888,

at *2 (Tex. App.—Fort Worth Apr. 8, 2004, pet. ref’d) (op., not designated for publication)

(determining that evidence was sufficient to establish that defendant operated vehicle because,

among other reasons, defendant admitted to driving his car “to the parking lot where he

was found”).

               Although Bowlin correctly points out that Sulpizio testified that she was the

person driving the car in Hays County on the night in question, the jury was free to determine

what, if any, weight to give her testimony. In performing its credibility determination, the jury

could have considered Bowlin’s conflicting admission that he was driving and other portions of

Sulpizio’s testimony in which she testified that Bowlin’s car was not that cluttered on the inside

and that she did not have to hold anything in her lap when sitting in the passenger seat of the

two-seater car and then compared that testimony with the video recording of Bowlin’s car

showing the trunk full with various items and large storage containers and other items on the

passenger seat and floorboard. The jury could have also considered other portions of Sulpizio’s

testimony in which she admitted that she learned that Bowlin was either being punished for

driving while intoxicated or would be tried for that offense but did not ever inform the police that

she was the one driving that night. Cf. Rezaei v. State, No. 03-99-00303-CR, 2000 WL 45550,

at *4 (Tex. App.—Austin Jan. 21, 2000, no pet.) (op., not designated for publication) (noting that

when assessing credibility of witness’s testimony, factfinder could have considered that, until

trial, witness, who was friend of appellant, “did not tell the police or anyone else that appellant

did not participate in the burglary”).




                                                 9
               Moreover, other evidence was presented at trial indicating that Bowlin operated

the vehicle. The investigating officer found Bowlin near the stuck vehicle. The vehicle’s engine

was running, and the keys were in the ignition. Cf. Murray v. State, 457 S.W.3d 446, 449 (Tex.

Crim. App. 2015) (concluding that “because Appellant was the only person found in the area, a

factfinder could have also reasonably inferred that Appellant drove his vehicle to the location at

which he was found”). The officer did not see anyone else near the car, and the officer did not

see the vehicle when he passed by the area twenty to thirty minutes earlier. Cf. Hearne v. State,

80 S.W.3d 677, 680 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (concluding that evidence

was legally sufficient to establish operation of vehicle where, among other reasons, no one other

than defendant was found near scene). The car only had two seats, and there were large objects

on the passenger seat and floorboard, making it difficult for anyone other than the driver to be in

the vehicle. Further, Bowlin did not mention being a passenger or anyone else driving the

vehicle that night. Additionally, the car registration showed that Bowlin owned the vehicle.

               Given our standard of review and in light of the evidence presented during trial as

well as the reasonable inferences that the jury was free to make from that evidence, we must

conclude that the evidence is sufficient to establish that Bowlin operated his motor vehicle before

the vehicle became stuck on the curb. Accordingly, we overrule Bowlin’s fourth issue on appeal.


Testimony from the Lab Manager

               In his first issue on appeal, Bowlin contends that the trial court abused its

discretion by overruling his objection to the lab manager’s testifying.        Outside the jury’s

presence, the lab manager explained that her lab uses a machine called a Beckman Coulter and

discussed her experience with and knowledge of the machine and the testing results that it




                                                10
produces, including results regarding blood-alcohol concentrations. The lab manager explained

that it is a widely accepted practice for labs to use this type of machine. However, the lab

manager admitted that she was trained to use the machine by coworkers rather than through

official training with the company that makes the machines and that she did not have any specific

training in blood toxicology. She testified that she did not know what the chemical used in part

of the testing was, the error rate for the machine, or any peer reviewed articles discussing the

reliability for the machine. She could not compare the machine’s testing results with gas

chromatography used in other alcohol testing. During the hearing, Bowlin argued that the lab

manager was not qualified to provide expert testimony regarding testing performed by the

machine and that her testimony was unreliable. Accordingly, Bowlin asserted that the lab manager

should not be allowed to testify as an expert witness to provide the predicate for the admission

of the results from the hospital machine’s blood-alcohol testing. The trial court denied the

objection, and Bowlin reasserts on appeal his prior challenges to the lab manager’s testimony.

               In her testimony before the jury, the lab manager explained that she has a degree

in medical technology, that one of her responsibilities is to ensure that the lab technicians

perform testing that complies with national regulations, that the lab is accredited by the

American Society of Clinical Pathologists, that the hospital’s lab uses a Beckman Coulter for

analyzing alcohol concentrations, that she was trained to use the machine by individuals who

received training from the machine’s manufacturer, that the machine is calibrated by using

known standards provided by the manufacturer, that she is in charge of calibrating the machine,

that physicians rely on the results of the testing, that the machine was in good working order

when the tests at issue were performed, and that the testing was in compliance with the

laboratory’s policies. When describing the testing process, the lab manager explained that the


                                               11
machine aspirates some of the sample, mixes it with chemicals provided by the manufacturer,

and prints the results of the testing.

                Even if the trial court abused its discretion by allowing the lab manager to testify,

we would be unable to sustain Bowlin’s issue on appeal. “The erroneous admission of expert

testimony is non-constitutional error.” Sandoval v. State, 409 S.W.3d 259, 293 (Tex. App.—

Austin 2013, no pet.). Under that standard, errors “must be disregarded” if they did “not affect

substantial rights.” Tex. R. App. P. 44.2(b). A defendant’s substantial rights are affected “when

the error had a substantial and injurious effect or influence in determining the jury’s verdict.”

King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). If the reviewing court, “after

examining the record as a whole, has fair assurance that the error did not influence the jury, or

had but a slight effect,” then the defendant’s substantial rights were not affected. See Motilla v.

State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002) (quoting Solomon v. State, 49 S.W.3d 356,

365 (Tex. Crim. App. 2001); Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998)).

When analyzing the potential harm from the erroneous admission of expert testimony, appellate

courts may consider, among other things, the following:


        (1) the strength of the evidence of the appellant’s guilt; (2) whether the jury heard
        the same or substantially similar admissible evidence through another source;
        (3) the strength or weakness of an expert’s conclusions, including whether the
        expert’s opinion was effectively refuted; and (4) whether the State directed the
        jury’s attention to the expert’s testimony during arguments.


Sandoval, 409 S.W.3d at 293-94.

                Regarding the evidence of Bowlin’s guilt, as set out above, Bowlin was convicted

of driving while intoxicated, and as set out above, extensive evidence was presented establishing

that Bowlin operated his vehicle on the night in question. See Tex. Penal Code § 49.04.



                                                 12
Addressing the other elements, Bowlin did not dispute at trial that the roadway was a public

place as defined by the Penal Code. See id. § 1.07(a)(40) (“‘Public place’ means any place to

which the public or a substantial group of the public has access and includes, but is not limited

to, streets [and] highways . . . ”). Moreover, the evidence presented at trial demonstrated that the

road was near the intersection of a highway, that the road passed two shopping centers with exits

onto the road, that other drivers were travelling on the road, and that there were no barriers

restricting entry to the road. See Thacker v. State, No. 03-15-00079-CR, 2015 WL 6841415,

at *5 (Tex. App.—Austin Nov. 6, 2015, pet. ref’d) (mem. op., not designated for publication);

see also Shaub v. State, 99 S.W.3d 253, 256 (Tex. App.—Fort Worth 2003, no pet.) (noting that

“the relevant inquiry is whether the public has access to it”).

               Turning to the intoxication element, overwhelming evidence was presented

establishing that Bowlin was intoxicated during the time in question, which under the Penal

Code occurs when a person does not have “the normal use of mental or physical faculties by

reason of the introduction of alcohol, a controlled substance, a drug, a dangerous drug, a

combination of two or more of those substances, or any other substance into the body” or has

“an alcohol concentration of 0.08 or more.” Tex. Penal Code § 49.01(2).

               Bowlin had red stains on his mouth and shirt matching residue found in a

wine bottle in the car, and his breath smelled like alcohol. See Cotton v. State, 686 S.W.2d 140,

142 n.3 (Tex. Crim. App. 1985) (stating that “odor of alcohol on the breath” is evidence of

intoxication); Priego, 457 S.W.3d at 570, 571 (upholding conviction because, among other

reasons, evidence showed that there was partially consumed bottle of alcohol inside car and that

defendant smelled like alcohol). Bowlin repeatedly told the investigating officer that he had just

left his father’s house in Midland and was trying to return to that house, that he believed he was


                                                 13
in Odessa, and that he lived in Midland even though his driver’s license listed an Austin address.

Similarly, Bowlin appeared confused about his age and told the investigating officer and EMS

personnel that he was decades older than what was reflected on his driver’s license. In addition,

Bowlin admitted to drinking and told the investigating officer that his drinking might have

played a role in his car getting stuck. When asked to retrieve proof of insurance, Bowlin instead

produced a document pertaining to an air conditioner.

                Additionally, Bowlin informed the officer that he believed that he would fail the

field-sobriety tests, displayed four of six possible cues of intoxication during the horizontal gaze

nystagmus test, had to be told repeatedly to hold his head still during the test, did not finish

listening to the instructions for the walk-and-turn test before starting to walk, and subsequently

asked for a break from the testing. See Kirsch v. State, 306 S.W.3d 738, 745 (Tex. Crim. App.

2010) (listing “inability to perform field sobriety tests or follow directions . . . [and] any

admissions by the defendant concerning what, when, and how much he had been drinking” as

“evidence that would logically raise an inference that the defendant was intoxicated”). Further,

Bowlin told the hospital’s social worker that he had been drinking all day and drank a fifth and a

half of liquor that night.

                The evidence summarized above provides overwhelming evidence that Bowlin

was intoxicated apart from the evidence pertaining to the results of blood-alcohol testing

performed at the hospital. Moreover, although the lab manager’s testimony was presented to

help establish the reliability of the results of the blood-alcohol testing and although the results of

the testing produced blood-alcohol levels that were all considered toxic, we note that the treating

physician warned against using the medical test results for the purpose of determining whether

Bowlin was legally intoxicated either because his blood-alcohol concentration was above


                                                 14
the legal limit or because the ingestion of alcohol caused him to suffer mental or physical

impairment. Specifically, the doctor testified that the test results use different units and a

different scale than what would be used in determining if someone was above the 0.08 limit.

Further, although the doctor agreed that the three tests produced results that qualified as toxic for

medical purposes, she explained that the level of physical or mental impairment would vary

depending on the person and that some people would not exhibit any symptoms of impairment at

those levels.

                In light of the preceding, we conclude that the first factor weighs strongly in favor

of a finding that Bowlin was not harmed.

                Turning to whether the jury heard similar evidence through another source, we

note that the lab technician testified regarding some of the same topics that the lab manager

did without objection. Cf. Estrada v. State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010)

(noting that error in improper admission of evidence is harmless if same or similar evidence is

admitted without objection during trial). For example, the lab technician testified that she

received training on how to use the Beckman Coulter machine, that she was familiar with the

alcohol testing that can be done on that machine, and that she complied with the lab’s procedures

for testing the samples. However, the lab manager also testified about topics that were not

covered by other witnesses, including describing how the machine produces results.

                Therefore, we conclude that this factor weighs in favor of a finding that Bowlin

was harmed.

                Regarding the strengths and weaknesses of the lab manager’s testimony, we note

that the lab manager provided a description of how the machine produces results by mixing an

aspirated blood sample with chemicals provided by the manufacturer and explained that testing


                                                 15
performed at the accredited lab complies with national standards, that physicians rely on the

results produced by the machine, that the machine was calibrated and in good working order on

the day of the testing, and that the testing complied with the laboratory’s policies. However, the

lab manager’s description of how the results are determined was brief and did not set out the

scientific principles underlying the testing process. Further, the lab manager did not describe the

accuracy of the results and did not provide an explanation regarding how the results produced by

the machine could be used to determine if the patient was intoxicated as that term is defined in

the Penal Code. See Tex. Penal Code § 49.01(2). Additionally, the lab manager’s opinion was

undermined by some of her own testimony. For example, she testified that the lab no longer

uses the machine that analyzed Bowlin’s blood samples, that she had never testified about the

reliability of the machine before, and that her training on the machine was provided by her

coworkers rather than through formal training with the manufacturer. Cf. Sandoval, 409 S.W.3d

at 295 (noting that expert’s testimony was “not particularly powerful”). Similarly, as discussed

earlier, the treating physician highlighted problems with using the results of the medical tests as

proof of legal intoxication and, thereby, questioned the probative value of the blood-test results

for which the lab manager’s testimony was used as a predicate for admission.

               Accordingly, we conclude that this factor weighs in favor of a finding that Bowlin

was not harmed.

               Turning to the final factor, we note that the State did not refer to the lab

manager’s testimony during its closing argument and only briefly mentioned the blood-alcohol

testing. Cf. id. (observing that State did not emphasize testimony from expert). Instead, the

State emphasized the other evidence establishing Bowlin’s guilt and attacked the credibility of

Sulpizio’s testimony. On the other hand, Bowlin informed the jury during his opening argument


                                                16
that they will be watching a recording from the investigating officer’s body camera on which

Bowlin “does not make any sense” and conceded that the jury may conclude based on the video

that he was “publicly intoxicated.” Similarly, during his closing argument, Bowlin conceded that

he was “guilty of being intoxicated in a public place” but argued that he did not drive while he

was intoxicated. Further, Bowlin repeatedly asserted that the evidence established that he was

highly intoxicated as part of his defensive strategy of arguing that he was too intoxicated to

know whether he had driven that night when he admitted to the investigating officer that he

had been driving.

               Therefore, this final factor also weighs in favor of a finding that Bowlin was not

harmed.

               On this record and given our resolution of the factors above, we conclude that

any error from the admission of the lab manager’s testimony did not have a substantial and

injurious effect in determining the jury’s verdict. For these reasons, we overrule Bowlin’s first

issue on appeal.


Admission of Medical Records

               In his second issue on appeal, Bowlin contends that the trial court abused its

discretion by overruling his objection to the admission of his medical records from the hospital,

including the blood-alcohol test results, during the testimony from his treating physician. At

trial, Bowlin argued that the admission of the evidence violated his confrontation rights because

he had not been allowed to cross-examine the nurse who drew the blood used in the alcohol

testing. See U.S. Const. amends. VI, XIV. Bowlin asserts on appeal that the admission of his

medical records violated his confrontation rights because they were prepared for the purpose of




                                               17
prosecuting him and not for medical treatment and, therefore, were testimonial in nature.

Further, Bowlin contends that the erroneous admission of the evidence constituted constitutional

error warranting a reversal of his conviction. See Tex. R. App. P. 44.2(a).2

               Under the Sixth Amendment, “the accused shall enjoy the right . . . to be

confronted with the witnesses against him[.]” U.S. Const. amend. VI. The United States

Supreme Court has explained that confrontation rights apply not only to in-court testimony but

also to out-of-court statements that are testimonial in nature. See Crawford v. Washington,

541 U.S. 36, 59 (2004). The Confrontation Clause prohibits the admission of testimonial hearsay

unless two criteria are met: the declarant is unavailable to testify, and the defendant had a prior

opportunity to cross examine the declarant. Id. at 68. This rule applies even if the statement falls

within a “firmly rooted hearsay exception or bears particularized guarantees of trustworthiness.”

Wall v. State, 184 S.W.3d 730, 735 (Tex. Crim. App. 2006). A determination regarding whether

an out-of-court statement is testimonial is a question of law. De La Paz v. State, 273 S.W.3d 671,

680 (Tex. Crim. App. 2008).

               “Testimonial” statements are those made under circumstances leading an

objective witness to reasonably believe that the statements would be available for use at a later

trial. See Wall, 184 S.W.3d at 735. Stated differently, a statement is testimonial when the

circumstances demonstrate that the primary purpose of obtaining it is to establish past events in

order to further a criminal prosecution. See De La Paz, 273 S.W.3d at 680. However, if the

       2
          In his brief, Bowlin contends that the State admitted during its opening argument that
the purpose of taking Bowlin to the hospital was to have his blood drawn for law-enforcement
purposes. However, in the portion of the opening statement that Bowlin references, the State
described how the investigating officer initially approached Bowlin to see if he needed help but
then realized that he may have committed the offense of driving while intoxicated. The State did
not assert that the investigating officer arranged for Bowlin to go to the hospital for the purpose
of obtaining blood-alcohol testing to further the investigation.


                                                18
primary purpose of the statement is something other than to further a criminal prosecution,

“the Confrontation Clause does not require such statements to be subject to the crucible of cross

examination.” See Michigan v. Bryant, 562 U.S. 344, 361 (2011). For example, medical records

prepared for the primary purpose of treatment are not testimonial.          See Berkley v. State,

298 S.W.3d 712, 715 (Tex. App.—San Antonio 2009, pet. ref’d).

               As support for his arguments that his confrontation rights were violated, Bowlin

primarily relies on the following opinion by the United States Supreme Court: Melendez-Diaz v.

Massachusetts, 557 U.S. 305 (2009). In that case, the trial court admitted certificates reporting

the results of forensic testing performed on material seized by the police. Id. at 307. In

particular, the police seized plastic bags containing a white powder during a search of the

defendant and sent the “evidence to a state laboratory required by law to conduct chemical

analysis upon police request.” Id. at 308. At trial, the defendant objected to the admission of

sworn “certificates of analysis” from analysts with the laboratory describing the results of testing

performed on the substance. Id. at 308-09. The defendant asserted that the Confrontation Clause

required the analysts who performed the testing to testify, and the trial court overruled the

objection. Id. at 309.

               The Supreme Court determined that the certificates were really affidavits and

were testimonial statements, constituting a solemn declaration designed to establish or prove a

fact. Id. at 310. Further, the Supreme Court explained that the affidavits were made under

circumstances that would lead someone to believe that the document would be available for use

at trial and that the state law authorizing the affidavits demonstrated that the sole purpose of the

affidavits was to provide evidence of the composition, weight, and quality of the analyzed

substances. Id. at 311. Accordingly, the Supreme Court determined that the affidavits were


                                                19
testimonial statements, that the analysts were witnesses under the Sixth Amendment, and that the

defendant was entitled to confront the analysts absent a showing that they were unavailable and

that the defendant had a prior opportunity to cross-examine them. Id.; see also Bullcoming v.

New Mexico, 564 U.S. 647, 661, 665 (2011) (concluding that forensic certification regarding

blood-alcohol testing made by analyst working for “a state laboratory required by law to assist in

police investigations” was testimonial and that state violated defendant’s confrontation rights by

not calling analyst who prepared certification because analysts who write reports that prosecution

introduces must be made available for confrontation).

               The circumstances in this case differ significantly from those present in

Melendez-Diaz. Here, the reports were not prepared at the directives of the police or at a

laboratory designed with the purpose of aiding police investigations. Instead, the investigating

officer called EMS after Bowlin began experiencing a medical condition, and the investigating

officer released Bowlin so that he could be treated at a nearby hospital. Further, the investigating

officer did not go inside the hospital or interact with the treating personnel, and he returned to his

duties after Bowlin went to the hospital. Moreover, Bowlin’s treating physician explained that

she ordered alcohol testing for the purpose of making medical decisions about how to proceed

with treatment.    Additionally, the alcohol testing was only one component of the medical

records, and the remainder of the medical records establish that the alcohol testing and other

assessments were performed as part of Bowlin’s treatment or diagnosis.

               Accordingly, the medical records, including the results of blood testing performed

on Bowlin at the hospital, were created for the primary purpose of medical diagnosis and

treatment and are, therefore, not testimonial. Cf. Melendez-Diaz, 557 U.S. at 312 n.2 (explaining

that “medical reports created for treatment purposes” are not testimonial).           Therefore, the


                                                 20
admission of the medical records did not violate the Confrontation Clause. See Sullivan v. State,

248 S.W.3d 746, 750 (Tex. App.—Houston [1st Dist.] 2008, no pet.) (noting that numerous

Texas courts agree that medical reports are non-testimonial); see also Garza v. State, No. 13-19-

00472-CR, 2021 WL 822301, at *6 (Tex. App.—Corpus Christi–Edinburg Mar. 4, 2021, no pet.)

(mem. op., not designated for publication) (determining that defendant’s confrontation rights

were not violated by admission of medical records created for medical purpose).3

               In any event, even if the records at issue could be considered testimonial in

nature, we would be unable to sustain Bowlin’s issue on appeal. As set out above, Bowlin

argues that his confrontation rights were violated when the medical records were admitted into

evidence because he was unable to cross-examine the nurse who drew blood samples for the

alcohol testing. However, the Confrontation Clause does not mandate “that anyone whose

testimony may be relevant in establishing the chain of custody, authenticity of the sample, or

accuracy of the testing device, must appear in person as part of the prosecution’s case.”

Melendez-Diaz, 557 U.S. at 311 n.1. If the person who performed a blood draw did not play a

role in the blood analysis or contribute to the report, the Confrontation Clause does not require


       3
          As support, Bowlin also points to an opinion from another intermediate court of
appeals. See Kou v. State, 536 S.W.3d 535 (Tex. App.—San Antonio 2017, pet. ref’d). In Kou,
a sexual-assault-nurse examiner (“SANE”) interviewed a victim of alleged sexual abuse, took a
swab from a lesion, and sent the sample to a lab for a herpes test. Id. at 539. During trial, the
SANE testified that the test results showed a positive herpes result, but the lab analyst did not
testify. Id. at 544. Our sister court determined that the lab results were testimonial because they
were reported to the SANE in a manner that would lead an objective witness to reasonably
believe that the statement would be available later for use at trial. Id.; see also id. (noting that
information here was not communicated by victim to SANE but by lab technician to SANE).
When determining that the lab results were testimonial, our sister court noted that the record did
not show that the results were used for anything other than prosecution. Id. at 545. In contrast,
in the current case, Bowlin’s treating physician testified that she ordered the tests for purposes of
medical treatment. Further, unlike in Kou, the lab technician who performed the blood tests was
called as a witness and subject to cross-examination.


                                                 21
the person who performed the blood draw to testify before the results may be admitted into

evidence. Adkins v. State, 418 S.W.3d 856, 861 (Tex. App.—Houston [14th Dist.] 2013, pet.

ref’d); see also Willits v. State, No. 08-17-00072-CR, 2019 WL 364612, at *6 (Tex. App.—

El Paso Jan. 30, 2019, no pet.) (op., not designated for publication); Alford v. State, No. 02-16-

00030-CR, 2017 WL 370939, at *1 (Tex. App.—Fort Worth Jan. 26, 2017, pet. ref’d) (mem. op.,

not designated for publication).

               In this case, the lab technician testified that she performed all the requested

laboratory testing for Bowlin and that the reports show that she performed the testing in question.

Further, the lab technician was subject to cross-examination by Bowlin at trial. Under these

circumstances, the Confrontation Clause did not require the nurse who performed the blood

draw to testify.   Accordingly, regardless of whether the medical records were testimonial,

Bowlin’s confrontation rights were not violated. See Adkins, 418 S.W.3d at 862.

               For these reasons, we overrule Bowlin’s second issue on appeal.


Enhancement Allegation

               In his third issue on appeal, Bowlin challenges the sufficiency of the evidence

supporting the trial court’s finding of true pertaining to the second enhancement allegation

regarding a 2009 conviction for aggravated assault. More specifically, Bowlin argues that the

evidence linking him to the prior offense was insufficient because no evidence was admitted

during the punishment phase regarding what his date of birth and social security number were.

When presenting this argument, Bowlin acknowledges that the investigator generally testified

during the punishment hearing that the social security number and date of birth listed in the 2009

judgment and paperwork were the same as his, but he argues that this testimony was conclusory




                                                22
and insufficient to support the trial court’s determination. For these reasons, Bowlin contends

that his judgment of conviction should be reversed and that the case should be remanded for

further proceedings.

               “To establish that a defendant has been convicted of a prior offense, the State

must prove beyond a reasonable doubt that (1) a prior conviction exists, and (2) the defendant

is linked to that conviction.” Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007).

“No specific document or mode of proof is required to prove these two elements.” Id. “While

evidence of a certified copy of a final judgment and sentence may be a preferred and convenient

means, the State may prove both of these elements in a number of different ways,” including

through the defendant’s stipulation or admission, through testimony by a person who observed

the defendant being convicted and can identify the defendant as the person previously convicted,

or through documentary proof that contains sufficient information to establish the existence of the

prior conviction and the defendant’s identity as the person previously convicted. Id. at 921-22.

               Links to the defendant can be shown through different means, including allowing

the jury to compare photographs of the person previously convicted with the appearance of the

defendant at trial or providing identifying information for the person previously convicted “such

as name, sex, height, eye color, hair color, and date of birth.” See Williams v. State, 946 S.W.2d

886, 895 (Tex. App.—Waco 1997, no pet.). No “best evidence” rule exists requiring that a prior

conviction be proven by any particular document or type of evidence. Flowers, 220 S.W.3d

at 921. “In proving prior convictions, identity often includes the use of a combination of

identifiers, and ‘[e]ach case is to be judged on its own individual merits.’” Henry v. State,

466 S.W.3d 294, 301 (Tex. App.—Texarkana 2015) (quoting Littles v. State, 726 S.W.2d 26,

32 (Tex. Crim. App. 1984) (op. on reh’g)), aff’d, 509 S.W.3d 915 (Tex. Crim. App. 2016).


                                                23
“The trier of fact must consider the evidence as a whole, as each piece of evidence may provide

little meaning if considered in isolation.” Henry v. State, 509 S.W.3d 915, 919 (Tex. Crim.

App. 2016).

               Appellate courts review the sufficiency of the evidence linking a defendant to a

prior conviction used for enhancement purposes by considering all the evidence in the light

most favorable to the trial court’s determination and deciding whether a rational trier of fact

could have made the determination beyond a reasonable doubt. See id. If the existence of the

conviction and its link to the defendant can be found beyond a reasonable doubt, “then the

various pieces used to complete the puzzle are necessarily legally sufficient to prove a prior

conviction.” Flowers, 220 S.W.3d at 923. Provided that the proof of identity is sufficient, no

error will be found on appeal. Littles, 726 S.W.2d at 32.

               Before the exhibit pertaining to the 2009 enhancement was admitted, the trial

court admitted as an exhibit Bowlin’s booking sheet for the current offense. The exhibit was

certified as a true and correct copy by the Hays County jail records clerk. The booking sheet,

like the indictment, lists the name “William Barrie Bowlin.” The indictment and the medical

records admitted during the guilt-innocence phase list Bowlin’s date of birth. Cf. Bush v. State,

642 S.W.2d 787, 789 (Tex. Crim. App. 1982) (considering evidence from guilt-innocence

when determining if enhancement allegation was proven). The booking sheet also lists Bowlin’s

date of birth, social security number, and state identification number (SID) given to individuals

in jails.

               The exhibit pertaining to the 2009 enhancement was admitted during the

testimony of the investigator. The exhibit contains a 2009 judgment adjudicating guilt for the

offense of aggravated assault and the accompanying paperwork. The trial court clerk certified


                                               24
that the documents were “true and correct” copies of the documents in her office. See Flowers,

220 S.W.3d at 921 (noting that certified copies of final judgment and sentence is “a preferred

and convenient” way of proving prior conviction). The judgment and paperwork identify the

defendant in that case as “William Barrie Bowlin” and list the same birthdate, social security

number, and SID number as those found in the booking sheet. Additionally, the investigator

testified that the social security number, date of birth, and name appearing on the 2009 judgment

and paperwork are the same as the social security number, date of birth, and name appearing in

Bowlin’s booking report.

               Finally, the 2009 enhancement was further linked to Bowlin through the

testimony and other evidence pertaining to the 1983 enhancement concerning a felony conviction

for driving while intoxicated.      The judgment of conviction for the 1983 offense and

accompanying paperwork list the defendant as “William Barrie Bowlin” and the defendant’s

birthday as being the same as the birthday set out in the booking sheet in this case. Further, after

detailing his training and qualifications in making “ink-to-ink” fingerprint comparisons, the

investigator explained that the fingerprint he examined in the 1983 paperwork matched one of

Bowlin’s fingerprints in his booking sheet. The 1983 offense is listed as a prior offense in the

paperwork for the 2009 enhancement, and the cause number, year of conviction, and county of

conviction for the 1983 offense listed in the 2009 paperwork match the information provided in

the paperwork for the 1983 enhancement allegation.

               Given our standard of review and considering the reasonable inferences that the

trial court could have made from this evidence, see Eustis, 191 S.W.3d at 884, we conclude

that the trial court could have reasonably determined that the individual who is the subject of

the 2009 judgment and paperwork was Bowlin and, accordingly, that the evidence is legally


                                                25
sufficient to link Bowlin to the felony conviction for aggravated assault serving as a basis for

the second enhancement allegation, see Barnes v. State, 585 S.W.3d 643, 650 (Tex. App.—

Texarkana 2019) (determining that prior convictions were sufficiently linked to defendant by

certified judgments bearing defendant’s name and additional linking information, including

defendant’s birthdate, social security number, or SID, and distinguishing those prior convictions

from paperwork for others only containing defendant’s name and signature), rev’d on other

grounds, No. PD-1072-19, 2021 WL 476483 (Tex. Crim. App. Feb. 10, 2021) (op., not

designated for publication); Coop v. State, No. 04-97-00767-CR, 2000 WL 36096, at *1 (Tex.

App.—San Antonio Dec. 30, 1999, no pet.) (op., not designated for publication) (referring to

defendant’s SID number as evidence linking defendant to prior convictions).

              For these reasons, we overrule Bowlin’s third issue on appeal.


                                        CONCLUSION

              Having overruled all of Bowlin’s issues on appeal, we affirm the trial court’s

judgment of conviction.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: August 12, 2022

Do Not Publish




                                               26